  

Exhibit 10.3.1

 

Execution Version

 

STOCK PURCHASE AND SALE AGREEMENT

 

THIS STOCK PURCHASE AND SALE AGREEMENT is made as of this 14th day of November
2016 (the “Effective Date”) by and among Fusion NBS Acquisition Corp., a
corporation formed under the laws of the state of Delaware (“Buyer”); Fusion
Telecommunications International, Inc., a Delaware corporation (“Fusion”) solely
as to Section 2.3(a), Section 2.3(c)(ii), Section 2.4(b)(ii), Section
2.4(b)(iv), its representations in Section 4.6 through Section 4.11, Section
5.4, Section 5.9, Section 5.11 and Article IX; and Apptix, ASA, a company formed
under the laws of Norway (“Seller”). The Buyer, Fusion and the Seller are
hereinafter sometimes referred to individually as a “Party” and collectively as
the “Parties.”

 

RECITALS

 

WHEREAS, Apptix, Inc., a corporation incorporated under the laws of the state of
Florida and a wholly-owned subsidiary of Seller (“Apptix”), is engaged in the
business of providing managed and hosted business communication, collaboration,
compliance and security, and infrastructure solutions to mid-market and
enterprise customers and blue chip channel partners (the “Business”); and

 

WHEREAS, Seller owns all of the issued and outstanding equity securities of
Apptix (collectively, hereinafter referred to as the “Equity Interests”); and

 

WHEREAS, Seller desires to sell the Equity Interests to Buyer and Buyer desires
to purchase all of the Equity Interests from Seller upon the terms and subject
to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
representations, warranties and agreements contained herein, the Parties agree
as follows:

 

ARTICLE I

DEFINITIONS AND CONSTRUCTION

 

1.1          Certain Definitions

 

As used in this Agreement, the following terms shall have the following
meanings, unless the context otherwise requires:

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

 

 

 

“Agreement” means this Agreement, including all Exhibits and schedules hereto.

 

“Apptix” has the meaning given such term in the recitals.

 

“Apptix Employees” has the meaning given such term in Section 3.16(a).

 

“Apptix Intellectual Property” means all Intellectual Property that is owned by
Apptix.

 

“Apptix IP Agreements” means licenses in which Apptix grants to any other Person
rights with respect to Apptix Intellectual Property.

 

“Apptix IP Registrations” means all Apptix Intellectual Property that is subject
to any issuance registration, application or other filing by, to or with any
Governmental Entity or authorized private registrar in any jurisdiction,
including registered trademarks, domain names, IP Address blocks, and
copyrights, issued and reissued patents and pending applications for any of the
foregoing.

 

“Apptix Leased Real Property” has the meaning given such term in Section 3.14.

 

“Apptix Permits” has the meaning given such term in Section 3.12(b).

 

“Apptix Real Property Leases” has the meaning given such term in Section 3.14.

 

“Apptix Transaction Expenses” means, as of immediately prior to the Closing, (a)
the aggregate of all fees and expenses payable by Apptix (or for which Apptix
may otherwise be liable prior to the Closing), that have been incurred in
connection with the Transactions including any of the foregoing payable to legal
counsel, accountants, investment bankers, financial advisors, brokers, finders,
or consultants, (b) the amounts of any change of control or change in control
bonuses due to Apptix employees as a result of the consummation of the
Transactions, and (c) any severance obligations to Apptix employees, other than
the Assumed Severance Expense, related to terminations of such employees prior
to the Closing.

 

“Assumed Severance Expense” means $355,000 of severance expense incurred by
Seller in connection with the termination of employees and/or transaction
bonuses incurred by Seller which shall be assumed by Buyer at Closing and paid
in accordance with Section 5.12.

 

“Audited Financial Statements” has the meaning given such term in Section 3.5.

 

“Benefit Plan” has the meaning given such term in Section 3.18(a).

 

“Broker” has the meaning given such term in Section 3.13.

 

“Business” has the meaning given such term in the first recital.

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York are authorized or required by Law
to be closed for business.

 

“Buyer” has the meaning given such term in the preamble.

 

 2 

 

 

“Cash” means the aggregate amount of cash and cash equivalents held (as of the
applicable measurement time) in Apptix’s bank accounts, including money market
accounts (but excluding deposits in transit to Apptix and excluding checks
written by Apptix to pay obligations in the ordinary course of business).

 

“Cash Purchase Price” has the meaning set forth in Section 2.2.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

 

“Closing” means the consummation of the transactions contemplated by this
Agreement.

 

“Closing Date” has the meaning set forth in Section 2.3(a).

 

“Closing Purchase Price” has the meaning set forth in Section 2.2.

 

“COBRA” has the meaning given such term in Section 3.18(m).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means shares of common stock, $0.01 par value per share of
Fusion.

 

“Communications Act” means the Communications Act of 1934, as amended, 47 U.S.C.
§ 151 et seq., and the rules, regulations, and published policies, procedures,
orders and decisions of the FCC.

 

“Contract” means any note, bond, indenture, mortgage, deed of trust, lease,
franchise, permit, authorization, license, contract, instrument, employee
benefit plan or practice, or other agreement, obligation, commitment,
arrangement or concession of any nature whatsoever, whether oral or written.

 

“Delivery Date” has the meaning given such term in Section 5.11.

 

“Disclosure Schedules” means the Disclosure Schedules delivered by the Seller
concurrently with the execution and delivery of this Agreement.

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

“Entity” means a partnership, corporation, limited liability company, trust,
unincorporated organization, association, joint venture, or other similar
entity.

 

 3 

 

 

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.

 

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Entity: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): CERCLA; the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water Pollution
Control Act of 1972, as amended by the Clean Water Act of 1977, 33 U.S.C.
§§ 1251 et seq.; the Toxic Substances Control Act of 1976, as amended, 15 U.S.C.
§§ 2601 et seq.; the Emergency Planning and Community Right-to-Know Act of 1986,
42 U.S.C. §§ 11001 et seq.; the Clean Air Act of 1966, as amended by the Clean
Air Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; and the Occupational
Safety and Health Act of 1970, as amended, 29 U.S.C. §§ 651 et seq.

 

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

 

“Environmental Permit” means any permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“ERISA Affiliate” means all employers (whether or not incorporated) that would
be treated together with Apptix or any of its Affiliates as a “single employer”
within the meaning of Section 414 of the Code.

 

“Escrow Letter” means the escrow letter, dated as of the date hereof, among,
Buyer, Seller and the Law Firm setting forth the regulatory conditions that must
be satisfied prior to release of the Escrow Shares to Buyer.

 

“Escrow Shares” has the meaning given such term in Section 5.9.

 

“Equity Interests” has the meaning given such term in the second recital.

 

 4 

 

 

“Exchange Act” has the meaning given such term in Section 4.10.

 

“FCC” means the United States Federal Communications Commission.

 

“FIRPTA Statement” has the meaning set forth in Section 6.3.

 

“Flow of Funds Memorandum” has the meaning set forth in Section 2.3(b).

 

“Fusion” has the meaning given such term in the preamble.

 

“GAAP” means accounting principles generally accepted in the United States of
America as in effect from time to time.

 

“Government Contracts” has the meaning set forth in Section 3.24(a)(xi).

 

“Governmental Entity” means any court, arbitrator, administrative or other
governmental department, agency, commission, authority or instrumentality,
domestic or foreign.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental Entity.

 

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.

 

“HCERA” has the meaning given such term in Section 3.18(m).

 

“IASB” means the International Accounting Standards Board.

 

“IFRS” means the International Financial Reporting Standards.

 

“Indebtedness” means, without duplication and with respect to Apptix, all (a)
indebtedness for borrowed money; (b) obligations for the deferred purchase price
of property, (c) long or short-term obligations evidenced by notes, bonds,
debentures or other similar instruments; (d) obligations under any interest
rate, currency swap or other hedging agreement or arrangement; (e) capital lease
obligations; (f) non-contingent reimbursement obligations under any drawn letter
of credit, banker’s acceptance or similar credit transactions (but, for the
avoidance of doubt, excluding checks issued in the ordinary course of business);
(g) guarantees made by Apptix on behalf of any third party in respect of
obligations of the kind referred to in the foregoing clauses (a) through (f);
and (h) any unpaid interest, prepayment penalties, premiums, costs and fees that
would arise or become due as a result of the prepayment of any of the
obligations referred to in the foregoing clauses (a) through (g). Indebtedness
shall not include credit card obligations incurred in the ordinary course of
business.

 

“Instruction Letter” has the meaning set forth in Section 2.3(c)(ii).

 

 5 

 

 

“Insurance Policies” has the meaning given such term in Section 3.22.

 

“Intellectual Property” means all intellectual property and industrial property
rights and all rights, interests and protections that are associated with,
similar to, or required for the exercise of, any of the foregoing, however
arising, pursuant to the Laws of any jurisdiction throughout the world, whether
registered or unregistered, including any and all: (a) trademarks, service
marks, trade names, brand names, logos, trade dress, design rights and other
similar designations of source, sponsorship, association or origin, together
with the goodwill connected with the use of and symbolized by, and all
registrations, applications and renewals for, any of the foregoing; (b) internet
domain names, whether or not trademarks, registered in any top-level domain by
any authorized private registrar or Governmental Entity, web addresses, web
pages, websites and related content, accounts with Twitter, Facebook and other
social media companies and the content found thereon and related thereto, and
URLs; (c) works of authorship, expressions, designs and design registrations,
whether or not copyrightable, including copyrights, author, performer, moral and
neighboring rights, and all registrations, applications for registration and
renewals of such copyrights; (d) inventions, discoveries, trade secrets,
including proprietary business and technical information and know-how,
databases, data collections and other confidential and proprietary information
and all rights therein; (e) patents (including all reissues, divisionals,
provisionals, continuations and continuations-in-part, re-examinations,
renewals, substitutions and extensions thereof), patent applications, and other
patent rights and any other Governmental Entity-issued indicia of invention
ownership (including inventor’s certificates, petty patents and patent utility
models); and (f) software and firmware, including data files, source code,
object code, application programming interfaces, architecture, files, records,
schematics, computerized databases and other related specifications and
documentation; and (g) toll free numbers.

 

“IRS” means the United States Internal Revenue Service and any successor Entity
thereto.

 

“Knowledge” has the meaning given such term in Section 1.2.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Entity.

 

“Law Firm” has the meaning given such term in Section 9.16.

 

“Liabilities” has the meaning given such term in Section 3.6.

 

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive damages, except to
the extent actually awarded to a Governmental Entity or other third party.

 

 6 

 

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the Business, results of operations,
condition (financial or otherwise) or assets or liabilities of Apptix, or (b)
the ability of Seller or Apptix to consummate the Transactions on a timely
basis; provided, however, that “Material Adverse Effect” shall not include any
event, occurrence, fact, condition or change, directly or indirectly, arising
out of or attributable to: (i) general economic or political conditions; (ii)
conditions generally affecting the industries in which Apptix operates; (iii)
any changes in financial or securities markets in general; (iv) acts of war
(whether or not declared), armed hostilities or terrorism, or the escalation or
worsening thereof; (v) any action required or permitted by this Agreement; (vi)
any changes in applicable Laws or accounting rules, including GAAP or IFRS; or
(vii) the public announcement, pendency or completion of the Transactions;
provided further, however, that any event, occurrence, fact, condition or change
referred to in clauses (i) through (iv) immediately above shall be taken into
account in determining whether a Material Adverse Effect has occurred or could
reasonably be expected to occur to the extent that such event, occurrence, fact,
condition or change has a disproportionate effect on Apptix, compared to other
participants in the industries in which Apptix conducts the Business.

 

“Material Contract” has the meaning set forth in Section 3.24(a).

 

“Multiemployer Plan” has the meaning set forth in Section 3.18(c).

 

“Newco” has the meaning given such term in Section 5.11.

 

“Party” or “Parties” has the meaning given such term in the preamble.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor Entity
thereto.

 

“Permitted Encumbrance” means those items set forth in Section 3.15 of the
Disclosure Schedules; liens for Taxes not yet due and payable; mechanics,
carriers’, workmen’s, repairmen’s or other like liens arising or incurred in the
ordinary course of business consistent with past practice or amounts that are
not delinquent and which are not, individually or in the aggregate, material to
the Business; easements, rights of way, zoning ordinances and other similar
encumbrances affecting real property which are not, individually or in the
aggregate, material to the Business; or other than with respect to owned real
property, liens arising under original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business consistent with past practice which are not, individually or
in the aggregate, material to the Business.

 

“Preferred Stock” has the meaning given such term in Section 4.9(a).

 

“Person” means any Entity or natural person.

 

“Post Balance Sheet Accounts Receivable” has the meaning given such term in
Section 3.8.

 

“PPACA” means the Patient Protection and Affordable Care Act., Pub. L. No.
111-148.

 

“Purchase Price” has the meaning set forth in Section 2.2.

 

 7 

 

 

“Qualified Benefit Plan” has the meaning set forth in Section 3.18(c).

 

“R&W Insurance Policy” means that certain Representations and Warranties
Insurance Policy to be issued by Ambridge Partners, for the benefit of Buyer as
the named insured, substantially in the form attached hereto as Exhibit A.

 

“Registration Rights Agreement” means that certain Registration Rights between
Fusion and Seller, substantially in the form attached hereto as Exhibit B.

 

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Reports” has the meaning given such term in Section 4.10.

 

“Securities Act” has the meaning given such term in Section 3.28.

 

“Seller” has the meaning given such term in the preamble.

 

“Share Purchase Price” has the meaning set forth in Section 2.2.

 

“Tax” or “Taxes” means all federal, state, local, foreign and other income,
gross receipts, sales, use, production, ad valorem, transfer, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other taxes, fees, assessments, charges or
surcharges of any kind whatsoever, together with any interest, additions or
penalties with respect thereto and any interest in respect of such additions or
penalties and any surcharges (including federal and state universal service fund
fees and surcharges) imposed by any Government Entity.

 

“Tax Return” means any return, declaration, report, filing, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

“Transactions” means the transactions contemplated by this Agreement.

 

“Unaudited Financial Statements” has the meaning given such term in Section 3.5.

 

“Union” has the meaning given such term in Section 3.19(a).

 

 8 

 

 

1.2          Terms Generally

 

For purposes of this Agreement, (a) the words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation”;
(b) the word “or” is not exclusive; and (c) the words “herein,” “hereof,”
“hereby,” “hereto” and “hereunder” refer to this Agreement as a whole. Unless
the context otherwise requires, references herein: (x) to Articles, Sections,
Disclosure Schedules and Exhibits mean the Articles and Sections of, and
Disclosure Schedules and Exhibits attached to, this Agreement; (y) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and (z) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted. The Disclosure Schedules and Exhibits referred to
herein shall be construed with, and as an integral part of, this Agreement to
the same extent as if they were set forth verbatim herein. Further to the
“Knowledge” of a Person means the actual knowledge of such Person, and in the
case of a Person who is a natural person, after due inquiry of such Person’s
direct reports; provided that, (a) with respect to Seller, to the “Knowledge” of
Seller means the actual knowledge of Johan Lindqvist, Chris Mack, Tom Tighe,
Matt Reding, Shane Smith, and Peter Walther, after reasonable inquiry; and (b)
with respect to Buyer, the actual knowledge of Gordon Hutchins, Jr. and Russell
P. Markman after reasonable inquiry.

 

ARTICLE II

PURCHASE AND SALE

 

2.1          Agreement to Sell

 

At the Closing, Buyer will purchase from Seller and Seller will grant, sell,
convey, assign, transfer and deliver to Buyer, upon and subject to the terms and
conditions of this Agreement, all of its right, title and interest in and to the
Equity Interests, free and clear of all Encumbrances (including Tax liens),
other than Permitted Encumbrances.

 

2.2          Purchase Price and Payment

 

The purchase price to be paid by Buyer to Seller at Closing for the Equity
Interests is the sum of twenty eight million US dollars (US$28,000,000) (the
“Purchase Price”), of which Twenty Two Million Nine Hundred Sixty Three Thousand
Four Hundred Eighty Four and 32/100 US dollars (US$22,963,484.32) will be paid
in cash (the “Cash Purchase Price”) and the remainder will be paid through the
issuance of Two Million Nine Hundred Ninety Seven Thousand Nine Hundred Twenty
Six shares (2,997,926) (valued at $1.68 per share based on the 180 day volume
weighted average price) of unregistered Common Stock (the “Share Purchase
Price”), plus (a) Cash as of Closing, minus (c) the outstanding Indebtedness at
Closing, and minus (d) unpaid Apptix Transaction Expenses, if any. The Cash
Purchase Price, as adjusted by the amounts set forth in the foregoing clauses
(a), (b) and (c), plus the Share Purchase Price is referred to as the “Closing
Purchase Price”. For the avoidance of doubt, Buyer acknowledges that Apptix
shall distribute to Seller all Cash in Apptix’s bank accounts in excess of one
hundred thousand US dollars (US$100,000).

 

 9 

 

 

2.3          Closing; Closing Payments

 

(a)          The Closing shall take place at 12:00 p.m. (Eastern Time) at the
offices of Buyer, 420 Lexington Avenue, Suite 1718, New York, New York 10170, on
the date hereof (the “Closing Date”). By mutual agreement of the Parties, the
Closing may take place by conference call and electronic (i.e., email/PDF) or
facsimile delivery. At the Closing, (i) Seller or Apptix will deliver to Buyer
the various certificates, instruments, and documents referred to in Section
2.4(a) and (ii) Buyer and Fusion will deliver to Seller and/or the applicable
third parties the various certificates, instruments, and documents referred to
in Section 2.4(b). To the extent permitted by Law and GAAP, for Tax and
accounting purposes, the parties will treat the Closing as being effective at
11:59 p.m. Eastern Time on the Closing Date.

 

(b)          Not later than three (3) Business Days prior to the Closing Date,
Seller and Apptix shall prepare and deliver to Buyer a flow of funds memorandum
containing Apptix’s good faith estimate (including all calculations in
reasonable detail) of: (i) the amount that Indebtedness will be on the Closing
Date together with payoff letters from the Company’s lenders, if any; (ii) the
amount of unpaid Apptix Transaction Expenses on the Closing Date; and (iii) the
amount of the Closing Purchase Price (such statement, the “Flow of Funds
Memorandum”). These calculations will be used in connection with the payments
described in Section 2.3(c). The Flow of Funds Memorandum also will contain wire
instructions for all of the foregoing payments (or instructions to pay certain
amounts by check).

 

(c)          At the Closing:

 

(i)          Buyer will deliver to Seller the Closing Purchase Price less the
Share Purchase Price;

 

(ii)         Fusion will deliver to the Law Firm a binding and irrevocable
written instruction letter executed by Fusion directing Fusion’s transfer agent
to deliver two (2) stock certificates evidencing the Share Purchase Price to the
Law Firm to be held in accordance with Section 5.9 (the “Instruction Letter”);

 

(iii)        Buyer will deliver to the applicable lenders, the amount of the
outstanding Indebtedness; and

 

(iv)        Buyer will deliver to the applicable service providers, the amount
of the unpaid Apptix Transaction Expenses, if any (provided that the amount of
any severance obligations, other than the Assumed Severance Expense, to Apptix
employees related to terminations of such employees prior to the Closing shall
be reduced from the Purchase Price, as described in Section 2.2, but will not be
paid to the applicable employees until due).

 

2.4          Items to be Delivered at Closing

 

(a)          At the Closing, and subject to the terms and conditions contained
in this Agreement, Seller shall deliver, or cause to be delivered, to Buyer the
following:

 

(i)          the Equity Interests, duly endorsed for transfer to Buyer;

 

 10 

 

 

(ii)         possession of all agreements, Contracts, customer prospect lists,
commitments, leases, plans, bids, quotations, proposals, licenses, permits,
authorizations, instruments, manuals and guidebooks, price books and price
lists, customer and subscriber lists, supplier lists, sales records, files,
correspondence, and other documents, books, records, papers, files and data
belonging to Apptix and used in the operation of the Business, which will be
deemed accomplished by the delivery of a CD containing the contents of the
electronic data room for the transaction in accordance with Section 5.10;

 

(iii)        resignations of the directors and officers of Apptix pursuant to
Section 5.2;

 

(iv)        the Flow of Funds Memorandum executed by Seller and Apptix;

 

(v)         payoff letters and evidence of the release of all Encumbrances with
respect to the Indebtedness to be paid on the Closing Date pursuant to Section
2.3(c);

 

(vi)        (A) certificates of good standing with respect to Apptix issued by
the State of Florida and each state in which Apptix is qualified as a foreign
corporation to conduct business, in each case dated no earlier than twenty (20)
days prior to the Closing Date; and (B) bring down certificates of good standing
with respect to Apptix issued by the State of Florida and the top seven (7)
states from which Apptix received the highest amounts of revenue for fiscal year
2015, in each case dated no earlier than six (6) days prior to the Closing Date;

 

(vii)       a certificate, dated the Closing Date, signed by the Secretary of
Seller, certifying as to (A) the good standing of Apptix (with a good standing
certificate from the State of Florida for Apptix), (B) due authorization of this
Agreement and the Transactions (with resolutions attached), (C) true and correct
attached copies of the charter documents of Seller and Apptix, and (D) the
incumbency of all signatories to any document or instrument delivered by Seller
in connection with the Transactions and their respective authority to execute
and deliver this Agreement and the other agreements and documents contemplated
hereby and the Transactions;

 

(viii)      the Registration Rights Agreement executed by Seller;

 

(ix)         the FIRPTA Statement; and

 

(x)          the Escrow Letter executed by Seller.

 

(b)          At the Closing, and subject to the terms and conditions contained
in this Agreement, Buyer and Fusion shall deliver, or cause to be delivered, to
Seller, and the Law Firm in the case of the Instruction Letter, the following:

 

(i)          the Closing Purchase Price and the other Closing payments in
accordance with Section 2.3(c) hereof;

 

(ii)         the Instruction Letter addressing delivery of certificates
evidencing the Share Purchase Price;

 

 11 

 

 

(iii)        a certificate, dated the Closing Date, signed by the President and
Chief Operating Officer of Buyer, certifying as to (i) due authorization of this
Agreement and the Transactions (with resolutions of Buyer and Fusion attached),
(ii) true and correct attached copies of the charter documents of Buyer, and
(iii) the incumbency of all signatories to any document or instrument delivered
by Buyer and Fusion in connection with the Transactions and their respective
authority to execute and deliver this Agreement and the other agreements and
documents contemplated hereby and the Transactions;

 

(iv)        the Registration Rights Agreement executed by Fusion;

 

(v)         the Flow of Funds Memorandum executed by Buyer; and

 

(vi)        the Escrow Letter executed by the Buyer.

 

(c)          In addition, each of the Parties shall deliver such other and
further documents as may be required pursuant to the terms of this Agreement to
consummate the Transactions.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Seller hereby represents and warrants to Buyer as follows:

 

3.1          Ownership of Equity Interests

 

Seller is the sole record and beneficial owner of the Equity Interests, all of
which are owned free and clear of all Encumbrances, and have not been sold,
pledged, assigned or otherwise transferred except pursuant to this Agreement.
There are no outstanding subscriptions, rights, options, warrants or other
agreements obligating Seller to sell or transfer to any Person other than Buyer
any or all of the Equity Interests owned by Seller, or any interest therein.
Upon consummation of the Transactions, Buyer will acquire good and marketable
title to the Equity Interests, free and clear of all Encumbrances.

 

3.2          Authorization and Validity of Agreement

 

Seller has the full power and authority to enter into this Agreement and each
agreement contemplated hereby and to consummate the Transactions and to carry
out its obligations hereunder and thereunder. The execution, delivery and
performance by Seller of this Agreement and the consummation of the Transactions
have been duly and validly authorized by all necessary corporate action on the
part of Seller. This Agreement has been duly executed by Seller and constitutes
the valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or other Laws of
general application relating to of affecting the enforcement of creditor’s
rights generally, or (b) as limited by Laws relating to the availability of
specific performance, injunctive relief, or other equitable remedies.

 

 12 

 

 

3.3          No Approvals or Notices Required; No Conflict with Instruments

 

Except as set forth in Section 3.3 of the Disclosure Schedules, the execution,
delivery and performance of this Agreement and each agreement contemplated
hereby and the consummation of the Transactions by Seller will not contravene or
violate (a) any existing Law to which Seller is subject, (b) any judgment,
order, writ, injunction, decree or award of any court, arbitrator or
Governmental Entity which is applicable to Seller, or (c) the organizational
documents of Seller; nor will such execution, delivery or performance violate,
be in conflict with, or result in a breach (with or without the giving of notice
or lapse of time, or both) of any term, condition or provision of, or require
the consent of any other party to, any mortgage, indenture, agreement, contract,
commitment, lease, plan or other instrument, document or understanding, oral or
written, to which Seller is a party or by which Seller is otherwise bound.
Except as set forth in Section 3.3 of the Disclosure Schedules, no
authorization, approval or consent, and no registration or filing with any
Governmental Entity is required in connection with the execution, delivery and
performance of this Agreement by Seller.

 

3.4          Organization and Qualification

 

Apptix is duly formed, validly existing and in good standing under the laws of
the state of Florida, (a) has all requisite corporate power and corporate
authority to own, lease and operate its properties and to carry on its business
as it is now being conducted and (b) is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which the properties
owned, leased or operated by it or the nature of its activities makes such
qualification necessary, except where failure to be so registered would not have
a Material Adverse Effect on the Business or Apptix.

 

3.5          Financial Statements; Books and Records; Controls and Procedures

 

Attached to Schedule 3.5 of the Disclosure Schedules are (i) copies of the
audited financial statements of Seller for fiscal years 2015 and 2014 (the
“Audited Financial Statements”), accompanied by a written representation from
Ernst & Young, auditors for the Seller, that the Audited Financial Statements
were audited in accordance with IFRS as issued by the IASB, (ii) an unaudited
comparative interim income statement and balance sheet as of September 30, 2016,
(iii) an unaudited balance sheet, statement of operations and cash flows
converted from IFRS to GAAP as of September 30, 2016, (iv) a statement of
operations for fiscal year 2015 converted from IFRS to GAAP, and (v) an
unaudited opening balance sheet as of the Closing Date converted from IFRS to
GAAP to be delivered pursuant to Section 5.7 (each of items (ii), (iii), (iv)
and (v) hereinafter collectively referred to as the “Unaudited Financial
Statements”).

 

3.6          Undisclosed Liabilities

 

Apptix has no liabilities, obligations or commitments of any nature whatsoever,
asserted or unasserted, known or unknown, absolute or contingent, accrued or
unaccrued, matured or unmatured or otherwise (“Liabilities”), except (a) those
which are adequately reflected or reserved against in the balance sheet included
in the Unaudited Financial Statements, (b) those which have been incurred in the
ordinary course of business consistent with past practice since the date of the
most recently completed interim period included in the Unaudited Financial
Statements, and (c) obligation to perform Apptix contracts in the ordinary
course of business.

 

 13 

 

 

3.7          No Material Adverse Change

 

Since the date of the Unaudited Financial Statements, there have been no
material changes in the assets, properties, business, operations, prospects or
condition (financial or otherwise) of Apptix or the Business that could be
reasonably foreseen to have a Material Adverse Effect on Apptix or the Business,
nor does the Seller have Knowledge of any such change that is reasonably likely
to occur, nor has there been any damage, destruction or loss materially and
adversely affecting the assets, properties, business, operations, prospects or
condition of Apptix or the Business, whether or not covered by insurance.

 

3.8          Accounts and Notes Receivable

 

Subject to reserves shown thereon, all accounts and notes receivable reflected
in the Unaudited Financial Statements and all accounts receivable arising after
the date of the most recent balance sheet included in the Unaudited Financial
Statements (collectively, the “Post Balance Sheet Accounts Receivable”) have
arisen in the ordinary course of business, represent valid and enforceable
obligations due to Apptix, and are not subject to any discount, set-off or
counter-claim. Subject to reserves shown thereon, all such Post Balance Sheet
Accounts Receivable have been collected or, to the best Knowledge of Seller, are
fully collectible in the ordinary course of business in the aggregate recorded
amounts thereof, except as reserved in the balance sheet included in the
Unaudited Financial Statements.

 

3.9          Tax Matters

 

Except as set forth in Section 3.9 of the Disclosure Schedules:

 

(a)          All Tax Returns required to be filed on or before the Closing Date
by Apptix have been timely filed (subject to applicable extensions). Such Tax
Returns are true, complete and correct in all respects. All Taxes due and owing
by Apptix (whether or not shown on any Tax Return) have been timely collected
and paid. Apptix has collected and remitted to the appropriate taxing authority
all taxes payable with respect to services provided to its customers.

 

(b)          Apptix has withheld and paid each Tax required to have been
withheld and paid in connection with amounts paid or owing to/by any employee,
independent contractor, creditor, customer, shareholder or other party, and
complied with all information reporting and backup withholding provisions of
applicable Law.

 

(c)          No claim which has not been resolved has been made in writing by
any taxing authority in any jurisdiction where Apptix does not file Tax Returns
that it is, or may be, subject to Tax by that jurisdiction.

 

(d)          No extensions or waivers of statutes of limitations have been given
or requested in writing with respect to any Taxes of Apptix for any currently
open taxable period.

 

(e)          The total amount of Liability of Apptix for unpaid Taxes (i) did
not, as of the date of the Unaudited Financial Statements, exceed the reserve
for Tax liability (rather that any reserve for deferred Taxes established to
reflect timing differences between book and Tax income) set forth in the
Unaudited Financial Statements of Apptix and (ii) do not exceed that reserve as
adjusted for the passage of time through the Closing Date in accordance with the
past custom and practice of Apptix in filing its Tax Returns.

 

 14 

 

 

(f)          Section 3.9(f) of the Disclosure Schedules sets forth:

 

(i)          the taxable years of Apptix as to which the applicable statutes of
limitations on the assessment and collection of federal income Taxes have not
expired; and

 

(ii)         those taxable years for which examinations by taxing authorities
are presently being conducted.

 

(g)          All deficiencies asserted, or assessments made against Apptix as a
result of any examinations by any taxing authority have been fully paid or
otherwise settled.

 

(h)          Apptix is not a party to any Action by any taxing authority. There
are no pending Actions or Actions threatened in writing by any taxing authority
against Apptix.

 

(i)          Apptix has delivered to Buyer copies of all federal, state, and
local income, franchise and similar Tax Returns, examination reports, and
statements of deficiencies assessed against, or agreed to by, Apptix for all Tax
periods ending after December 31, 2010.

 

(j)          There are no Encumbrances for Taxes (other than for current Taxes
not yet due and payable) upon the assets of Apptix.

 

(k)          Apptix is not a party to, or bound by, any Tax indemnity, Tax
sharing or Tax allocation agreement (excluding contracts entered into in the
ordinary course of business of business such as leases and customers contracts
which require one party to bear taxes of the other).

 

(l)          No private letter rulings, technical advice memoranda or similar
agreement or rulings have been requested, entered into or issued by any taxing
authority with respect to Apptix.

 

(m)          Apptix is not nor has been a member of an affiliated, combined,
consolidated or unitary Tax group for Tax purposes. Apptix does not have any
Liability for Taxes of any Person (other than itself) under Treasury Regulations
Section 1.1502-6 (or any corresponding provision of state, local or foreign
Law), as transferee or successor, by contract or otherwise.

 

(n)          Apptix will not be required to include any item of income in, or
exclude any item or deduction from, taxable income for taxable period or portion
thereof ending after the Closing Date as a result of:

 

(i)          any change in a method of accounting under Section 481 of the Code
(or any comparable provision of state, local or foreign Tax Laws), or use of an
improper method of accounting, for a taxable period ending on or prior to the
Closing Date;

 

(ii)         an installment sale or open transaction occurring on or prior to
the Closing Date;

 

 15 

 

 

(iii)        a prepaid amount received on or before the Closing Date;

 

(iv)        any closing agreement under Section 7121 of the Code, or similar
provision of state, local or foreign Law executed on or prior to the Closing
Date; or

 

(v)         any election under Section 108(i) of the Code made on or prior to
the Closing Date.

 

(o)          Apptix is not, nor has it been, a United States real property
holding corporation (as defined in Section 897(c)(2) of the Code) during the
applicable period specified in Section 897(c)(1)(a) of the Code.

 

(p)          During the past five (5) years, Apptix has not been a “distributing
corporation” or a “controlled corporation” in connection with a distribution
described in Section 355 of the Code.

 

(q)          Apptix is not, and has not been, a party to, or a promoter of, a
“reportable transaction” within the meaning of Section 6707A(c)(1) of the Code
and Treasury Regulations Section 1.6011 4(b).

 

(r)          Apptix has not entered into a gain recognition agreement pursuant
to Treasury Regulations Section 1.367(a)-8 that remains in effect. Apptix has
not transferred an intangible the transfer of which would be subject to the
rules of Section 367(d) of the Code.

 

3.10       No Approvals or Notices Required; No Conflict with Instruments

 

Except as set forth in Section 3.10 of the Disclosure Schedules, the execution,
delivery and performance of this Agreement and each agreement contemplated
hereby and the consummation of the Transactions by Apptix will not contravene or
violate (a) any existing law, rule or regulation to which Apptix is subject, (b)
any judgment, order, writ, injunction, decree or award of any court, arbitrator
or governmental or regulatory official, body or authority which is applicable to
Apptix, or (c) the charter documents of Apptix; nor will such execution,
delivery or performance violate, be in conflict with or result in the breach
(with or without the giving of notice or lapse of time, or both) of any term,
condition or provision of, or require the consent of any other party to, any
mortgage, indenture, agreement, contract, commitment, lease, plan or other
instrument, document or understanding, oral or written, to which Apptix is a
party or by which Apptix is otherwise bound. Except as set forth in Section 3.10
of the Disclosure Schedules, no authorization, approval or consent, and no
registration or filing with, any governmental or regulatory official, body or
authority is required in connection with the execution, delivery and performance
of this Agreement by Apptix.

 

3.11       Legal Proceedings

 

Except as set forth in Section 3.11 of the Disclosure Schedules, there is no (a)
Action pending, or to the Knowledge of Seller threatened, against, involving or
affecting Seller or any of its assets or rights; (b) judgment, decree,
injunction, rule, or order of any Governmental Entity applicable to or that has
had or is reasonably likely to have, either individually or in the aggregate, a
Material Adverse Effect on the Business or Apptix, (c) Action pending or
threatened, against Seller that seeks to restrain, enjoin or delay the
consummation of this Agreement or the Transactions or that seeks damages in
connection therewith; or (d) an injunction of any type outstanding against
Apptix or the Seller.

 

 16 

 

 

3.12       Licenses; Compliance with Regulatory Requirements

 

(a)          Apptix and the Business are and have been in compliance with, and
not in default under or in violation of, any applicable Law (including state and
federal Laws relating to the collection and remittance of universal service fund
fees, 911 or E-911 fees and/or assessments), except where such non-compliance,
default or violation would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect on the Business or Apptix. Within
the past five (5) years, Apptix has not received any written notice or, to the
Knowledge of Seller, other communication from any Governmental Entity regarding
any actual or possible violation of, or failure to comply with, any Law, except
as would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on the Business or Apptix.

 

(b)          Except as set forth in Section 3.12(b)(i) of the Disclosure
Schedules, Apptix is in possession of all franchises, grants, authorizations,
licenses, permits, easements, variances, exceptions, consents, certificates,
approvals, clearances, permissions, qualifications and registrations or orders
of any Governmental Entity (the “Apptix Permits”), and all rights under any
Material Contract with any Governmental Entity, necessary for Apptix to own,
lease and operate its properties and assets or to carry on the Business as it is
now being conducted, except where the failure to have any Apptix Permit would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Business or Apptix. All Apptix Permits are valid and in
full force and effect, except where the failure to be in full force and effect
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on the Business or Apptix. Apptix is in compliance in
all respects with the terms and requirements of such Apptix Permits, except
where the failure to be in compliance would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on the Business or
Apptix. No Apptix Permit is the subject of a revocation proceeding nor, to the
Knowledge of Seller, is any such proceeding contemplated. A true and correct
list of all Apptix Permits is set forth in Section 3.12(b)(ii) of the Disclosure
Schedules.

 

3.13       Brokers or Finders

 

Except as set forth in Section 3.13 of the Disclosure Schedules, no agent,
broker, investment banker, financial advisor or other Person (collectively, a
“Broker”) is or will be entitled, by reason of any agreement, act or statement
by Seller or any Seller Representative to any financial advisory, broker’s,
finder’s or similar fee or commission, to reimbursement of expenses or to
indemnification or contribution in connection with any of the Transactions.

 

 17 

 

 

3.14        Leasehold Interests

 

Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on the Business or Apptix, (i) each
material lease and sublease (collectively, the “Apptix Real Property Leases”)
under which Apptix or the Business uses of occupies or has the right to use or
occupy any material real property (the “Apptix Leased Real Property”) at which
the operations of Apptix or the Business are conducted as of the date hereof, is
valid, binding and in full force and effect, (ii) neither Apptix nor the
Business is currently subleasing, licensing or otherwise granting any Person the
right to use or occupy a material portion of a Apptix Leased Real Property that
would reasonably be expected to materially and adversely effect the existing use
of the Apptix Leased Real Property by Apptix in the operation of its business in
the ordinary course, and (iii) Apptix has not received written notice of any
uncured default on the part of it or the Business or, to the Knowledge of
Seller, the landlord thereunder, with respect to any Apptix Real Property Lease
and, to the Knowledge of Seller, no event has occurred or circumstance exists
which, with the giving of notice, passage of time, or both, would constitute a
material breach or default under a Apptix Real Property Lease. Except as would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Business or Apptix, Apptix has a good and valid leasehold
interest, subject to the terms of the Apptix Real Property Leases, in each
parcel of Apptix Leased Real Property, free and clear of all encroachments,
easements, rights-of-way, restrictions and other Encumbrances that do not
materially and adversely affect the existing use of the real property subject
thereto by the owner (or lessee to the extent a leased property) thereof in the
operation of the Business in the ordinary course. Neither Apptix nor the
Business has received written notice of any pending, and, to the Knowledge of
Seller, there is no threatened, condemnation proceeding with respect to any
Apptix Leased Real Property, except such proceeding as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
the Business or Apptix.

 

3.15       Title to Assets; Encumbrances

 

Except as set forth in Section 3.15 of the Disclosure Schedules, Apptix has
good, valid and marketable title to the assets (other than the Apptix
Intellectual Property which is addressed in Section 3.23) used in the Business,
free and clear of all Encumbrances other than Permitted Encumbrances. To the
Knowledge of Seller, there are no developments, pending or threatened, affecting
any of the assets of Apptix that might materially detract from their value,
materially interfere with any present or intended use of such assets and/or
impair the value of the Transactions to Buyer.

 

3.16       Employees

 

(a)          Set forth in Section 3.16(a) of the Disclosure Schedules, is a
complete list of all current employees of the Business (the “Apptix Employees”)
as of November 10, 2016. Except as set forth in Section 3.16(a) of the
Disclosure Schedules, Apptix is not delinquent in payments to any of its
employees for any wages, salaries, commissions, bonuses or other direct
compensation for any services performed by such employees, or for amounts
reimbursable to such employees.

 

(b)          Except as set forth in Section 3.16(b) of the Disclosure Schedules,
Apptix is not, nor has it been during the past five (5) years, a party to any
business arrangement with any Affiliate of Apptix, with any officer, director or
employee of Apptix, or with any member of any officer’s, director’s, or
employee’s immediate family member (mother, father, sister, brother, wife,
husband, son or daughter). If any business arrangement between Seller and Apptix
exists, it will be terminated prior to the Closing.

 

 18 

 

 

3.17       Capitalization

 

(a)          The authorized capital stock of Apptix is set forth in Section
3.17(a) of the Disclosure Schedules.

 

(b)          Section 3.17(b) of the Disclosure Schedules set forth the name of
each Person that is the registered owner of any Equity Interest of Apptix, the
type of Equity Interest, and the number of shares owned by such Person.

 

(c)          No subscription, warrant, option, convertible or exchangeable
security, or other right (contingent or otherwise) to purchase or otherwise
acquire the Equity Interests of Apptix is authorized or outstanding. There is no
commitment by Apptix to (i) issue shares, subscriptions, warrants, options,
convertible or exchangeable securities, or other such rights, (ii) distribute to
holders of any of its Equity Interests any evidence of Indebtedness or asset,
(iii) repurchase or redeem any Equity Interests, or (iv) grant, extend,
accelerate the vesting of, change the price of, or otherwise amend any warrant,
option, convertible or exchangeable security or other such right. There are no
declared or accrued unpaid dividends with respect to any Equity Interests issued
by Apptix.

 

(d)          All issued and outstanding Equity Interests of Apptix are (i) duly
authorized, validly issued, fully paid and non-assessable; (ii) not subject to
any preemptive rights created by statute, the charter documents of Apptix or any
agreement to which Apptix is a party; and (iii) free of any Encumbrances created
by Apptix in respect thereof. The issued and outstanding Equity Interests of
Apptix were issued in compliance with applicable Law.

 

(e)          No outstanding Equity Interests of Apptix are subject to vesting or
forfeiture rights or repurchase by Apptix. There are no outstanding or
authorized stock appreciation, dividend equivalent, phantom stock, profit
participation or other similar rights with respect to Apptix or any of its
Equity Interests.

 

(f)          All distributions, dividends, repurchases and redemptions of
capital stock (or other equity interests) of Apptix were undertaken in
compliance with its charter documents then in effect, any agreement to which it
then was a party and in compliance with applicable Law.

 

3.18       Employee Benefit Plans

 

(a)          Section 3.18(a) of the Disclosure Schedules contains a true and
complete list of each pension, benefit, retirement, compensation, employment,
consulting, profit-sharing, deferred compensation, incentive, bonus, performance
award, phantom equity, stock or stock-based, change in control, retention,
severance, vacation, paid time off, welfare, flexible spending, material
fringe-benefit and other similar agreement, plan, policy, program or arrangement
(and any amendments thereto), in each case whether or not reduced to writing and
whether funded or unfunded, including each “employee benefit plan” within the
meaning of Section 3(3) of ERISA, whether or not tax-qualified and whether or
not subject to ERISA, which is or has been maintained, sponsored, contributed
to, or required to be contributed to by Apptix for the benefit of any current or
former employee, officer, director, retiree, independent contractor or
consultant of Apptix or any spouse or dependent of such individual, or under
which Apptix or any of its ERISA Affiliates has or may have any Liability, or
with respect to which Buyer or any of its Affiliates would reasonably be
expected to have any Liability, contingent or otherwise (as listed in Section
3.18(a) of the Disclosure Schedules, each, a “Benefit Plan”). Apptix has
separately identified in Section 3.18(a) of the Disclosure Schedules each
Benefit Plan that contains a change in control provision.

 

 19 

 

 

(b)          With respect to each Benefit Plan, Apptix has made available to
Buyer accurate, current and complete copies of each of the following: (i) where
the Benefit Plan has been reduced to writing, the plan document together with
all amendments; (ii) where the Benefit Plan has not been reduced to writing, a
written summary of all material plan terms; (iii) where applicable, copies of
the most current trust agreements or other funding arrangements now in effect;
(iv) copies of the most recent summary plan descriptions and summaries of
material modifications thereto, the current employee handbooks and any other
material written communications to employees describing benefits provided under
or the terms of any Benefit Plan; (v) in the case of any Benefit Plan that is
intended to be qualified under Section 401(a) of the Code, a copy of the most
recent determination, opinion or advisory letter from the IRS; (vi) in the case
of any Benefit Plan for which a Form 5500 is required to be filed, a copy of the
two most recently filed Form 5500, with schedules and financial statements
attached; (vii) actuarial valuations and reports related to any Benefit Plans
with respect to the two most recently completed plan years; (viii) the most
recent nondiscrimination tests performed under the Code; and (ix) copies of
material notices, letters or other correspondence from the IRS, Department of
Labor, PBGC or other Governmental Entity relating to a governmental audit of a
Benefit Plan.

 

(c)          Except as set forth in Section 3.18(c) of the Disclosure Schedules,
each Benefit Plan and any related trust (other than any multiemployer plan
within the meaning of Section 3(37) of ERISA (each a “Multiemployer Plan”)) has
been established, administered and maintained in accordance with its terms and
in compliance with all applicable Laws (including ERISA and the Code) in all
material respects. Each Benefit Plan that is intended to be qualified within the
meaning of Section 401(a) of the Code (a “Qualified Benefit Plan”) is so
qualified has received a favorable and current determination letter from the
IRS, or with respect to a prototype plan, can rely on an opinion letter from the
IRS to the prototype plan sponsor, to the effect that such Qualified Benefit
Plan is so qualified and that the plan and the trust related thereto are exempt
from federal income taxes under Sections 401(a) and 501(a), respectively, of the
Code, and nothing has occurred that could reasonably be expected to adversely
affect the qualified status of any Qualified Benefit Plan. Nothing has occurred
with respect to any Benefit Plan that has subjected or could reasonably be
expected to subject Apptix or any of its ERISA Affiliates or plan fiduciaries
or, with respect to any period on or after the Closing Date, Buyer or any of its
Affiliates or plan fiduciaries, to a penalty under Section 502 of ERISA or to
tax or penalty under Section 4975 of the Code. All benefits, contributions and
premiums relating to each Benefit Plan have been timely paid in accordance with
the terms of such Benefit Plan and all applicable Laws and accounting principles
(including any permissible extensions), and all benefits accrued under any
unfunded Benefit Plan have been paid, accrued or otherwise adequately reserved
to the extent required by, and in accordance with, GAAP.

 

(d)          Neither Apptix, any of its ERISA Affiliates, nor any plan fiduciary
has (i) incurred or reasonably expects to incur, either directly or indirectly,
any material Liability under Title I or Title IV of ERISA or related provisions
of the Code or applicable local Law relating to employee benefit plans; (ii)
failed to timely pay premiums to the PBGC; (iii) withdrawn from any Benefit
Plan; or (iv) engaged in any transaction which would give rise to liability
under Section 4069 or Section 4212(c) of ERISA.

 

 20 

 

 

(e)          With respect to each Benefit Plan (1) no such plan is, or has
Apptix, Seller, any subsidiary of Apptix or Seller, or, to the Knowledge of
Apptix, any other ERISA Affiliate, ever maintained, sponsored, contributed, to
or been required to contribute to, (i) a Multiemployer Plan, or (ii) a “multiple
employer plan” within the meaning of Section 413(c) of the Code, a “multiple
employer welfare arrangement” (as defined in Section 3(40) of ERISA); or a
“voluntary employees’ welfare arrangement” (as defined in Section 501(c)(9) of
the Code; and (2) no Action has been initiated by the PBGC to terminate any such
plan or to appoint a trustee for any such plan; no such plan is subject to the
minimum funding standards of Section 412 of the Code or Title IV of ERISA, and
none of the assets of Apptix, Seller, any subsidiary of Apptix or Seller, or, to
the Knowledge of Apptix, any other ERISA Affiliate is, or may reasonably be
expected to become, the subject of any lien arising under Section 302 of ERISA
or Section 412(a) of the Code and no plan listed in Section 3.18(e) of the
Disclosure Schedules has failed to satisfy the minimum funding standards of
Section 302 of ERISA or Section 412 of the Code; and no “reportable event,” as
defined in Section 4043 of ERISA, has occurred with respect to any such plan.

 

(f)          Subject to applicable Law, and to Apptix’s statutory and
contractual obligations to pay any earned and vested benefits and to provide
advanced notice, each Benefit Plan can be amended, terminated or otherwise
discontinued after the Closing in accordance with its terms, without material
liabilities to Apptix other than ordinary administrative expenses typically
incurred in a termination event. Apptix has no commitment or obligation nor has
it made any representations to any employee, officer, director, independent
contractor or consultant, whether or not legally binding, to adopt, amend,
modify or terminate any Benefit Plan or any collective bargaining agreement, in
connection with the consummation of the transactions contemplated by this
Agreement or otherwise.

 

(g)          Except as set forth in Section 3.18(g) of the Disclosure Schedules
and other than as required under Section 601 et. seq. of ERISA or other
applicable Law, no Benefit Plan provides post-termination or retiree welfare
benefits to any individual for any reason, and neither Apptix nor any of its
ERISA Affiliates has any Liability to provide such post-termination or retiree
welfare benefits to any individual or ever represented, promised or contracted
to any individual that such individual would be provided with post-termination
or retiree welfare benefits.

 

(h)          Except as set forth in Section 3.18(h) of the Disclosure Schedules,
there is no pending or, to the Knowledge of Seller, threatened Action relating
to a Benefit Plan (other than routine claims for benefits), and no Benefit Plan
has within the three (3) years prior to the date hereof been the subject of an
examination or audit by a Governmental Entity or the subject of an application
or filing under or is a participant in, an amnesty, voluntary compliance,
self-correction or similar program sponsored by any Governmental Entity.

 

 21 

 

 

(i)          There has been no amendment to, announcement by Apptix or any of
its Affiliates relating to, or change in employee participation or coverage
under, any Benefit Plan or collective bargaining agreement that would increase
the annual expense of maintaining such plan above the level of the expense
incurred for the most recently completed fiscal year with respect to any
director, officer, employee, independent contractor or consultant, as
applicable. Neither Apptix nor any of its Affiliates has any commitment or
obligation or has made any representations to any director, officer, employee,
independent contractor or consultant, whether or not legally binding, to adopt,
amend, modify or terminate any Benefit Plan or any collective bargaining
agreement.

 

(j)          Section 3.18(j) of the Disclosure Schedules sets forth each Benefit
Plan that is a nonqualified deferred compensation plan, within the meaning of
Section 409A of the Code and the regulations issued and outstanding thereunder
and identifies each plan in connection with which Apptix or any successor may
have liability. No such plan has assets set aside directly or indirectly in the
manner described in Section 409A(b)(1) of the Code or contains a provision that
would be subject to Section 409A(b)(2) of the Code. Each Benefit Plan that is
subject to Section 409A of the Code has been administered in compliance with its
terms and the operational and documentary requirements of Section 409A of the
Code and all applicable regulatory guidance (including notices, rulings and
proposed and final regulations) thereunder in all material respects and no event
has occurred with respect to such plan that has or will result in any individual
incurring income acceleration or Taxes under Section 409A of the Code. There is
no agreement by which Apptix is bound to gross up, indemnify or otherwise
reimburse any individual for any excise taxes, interest or penalties incurred
pursuant to Section 409A of the Code.

 

(k)          Except as set forth in Section 3.18(k) of the Disclosure Schedules,
neither the execution of this Agreement nor any of the Transactions will (either
alone or upon the occurrence of any additional or subsequent events): (i)
entitle any current or former director, officer, employee, independent
contractor or consultant of Apptix to severance pay or any other payment that is
not set aside in a trust or otherwise accrued for as a Liability; (ii)
accelerate the time of payment, funding or vesting, or increase the amount of
compensation due to any such individual other than the right of a participant in
a Benefit Plan to commence receiving benefits as a result of no longer being an
employee of Apptix or as required by Law; (iii) limit or restrict the right of
Apptix to merge, amend or terminate any Benefit Plan; (iv) increase the amount
payable under or result in any other material obligation pursuant to any Benefit
Plan; (v) result in “excess parachute payments” within the meaning of Section
280G(b) of the Code; or (vi) require a “gross-up” or other payment to any
“disqualified individual” within the meaning of Section 280G(c) of the Code.
Apptix has provided Buyer true and complete copies of any Section 280G
calculations prepared (whether or not final) with respect to any disqualified
individual in connection with the transactions.

 

(l)          No asset of Apptix or any ERISA Affiliates is subject to any
encumbrance or lien under ERISA or the Code. To Seller’s Knowledge, there has
been no violation of the health insurance obligations imposed by Section 9801 of
the Code and Part 7 of Subtitle B of Title I of ERISA with respect to any
Benefit Plan to which such obligations apply. To Seller’s Knowledge, no event
has occurred that could oblige Apptix to indemnify any Person against
Liabilities incurred under any statute, regulation or governmental order as it
relates to a Benefit Plan.

 

 22 

 

 

(m)          To Seller’s Knowledge, neither Apptix nor any ERISA Affiliate has
contributed to a nonconforming group health plan (as defined under Section
5000(c) of the Code), and no ERISA Affiliate has incurred a tax under Section
5000(a) of the Code which could become a Liability of Apptix or any ERISA
Affiliate. Apptix has complied in all material respects with the requirements of
the Health Insurance Portability and Accountability Act of 1996, as amended, and
the regulations promulgated thereunder, with respect to each Benefit Plan to the
extent applicable to such plan. Apptix does not maintain any plan that is an
“employee welfare benefit plan” (as such term is defined under Section 3(1) of
ERISA) that has provided any “disqualified benefit” (as such term is defined in
Section 4976(b) of the Code) with respect to which an excise tax could be
imposed under Section 4976 of the Code. Each Benefit Plan that is a "group
health plan" (as such term is defined in Section 5000(b)(1) of the Code or
Section 607(1) of ERISA) has, to the extent applicable to such plan, been
administered in all material respects in compliance with the continuation
coverage requirements contained in the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, as set forth at Section 4980B of the
Code and any regulations promulgated thereunder or Part 6 of Subtitle B of Title
I of ERISA or any comparable state law (collectively, “COBRA”), and neither
Apptix nor any ERISA Affiliate is subject to any Liability, including additional
contributions, fines, taxes, penalties or loss of tax deduction as a result of
such administration. Apptix, any ERISA Affiliate and each Benefit Plan that is a
"group health plan" as defined in Section 733(a)(1) of ERISA is currently in
compliance in all material respects with the PPACA, the Health Care and
Education Reconciliation Act of 2010, Pub. L. No. 111-152 (“HCERA”) and all
regulations and guidance issued thereunder (collectively with PPACA and HCERA,
the "Healthcare Reform Laws"), to the extent applicable to such plan, and each
Benefit Plan has been in compliance in all material respects with all Healthcare
Reform Laws since the applicable effective date. No event has occurred, and no
condition or circumstance exists, that could reasonably be expected to subject
Apptix nor any ERISA Affiliate or any Benefit Plan to penalties or excise taxes
under Sections 4980D, 4980H or 4980I of the Code or any other provision of the
Healthcare Reform Laws.

 

(n)          No individual who has been classified by Apptix as a non-employee
(such as an independent contractor, leased employee, consultant, or any employee
of any of the foregoing) shall have a claim against it for eligibility to
participate in any Benefit Plans if such individual is later reclassified as an
employee of Apptix. No employee of Apptix is a "leased employee" within the
meaning of Section 414(n) of the Code. Apptix has never been bound by any
collective bargaining agreement or agreement with a works council or similar
association to maintain or contribute to any Benefit Plan.

 

3.19       Labor Matters

 

(a)          Apptix is not a party to, or bound by, any collective bargaining
agreement, work rules or other agreement with any labor union, labor
organization, employee association, or works council (each, a “Union”)
applicable to any Apptix Employee, (ii) none of the Apptix Employees is
represented by any Union with respect to his or her employment with Apptix,
(iii) to Seller’s Knowledge, within the past three (3) years no Union has
attempted to organize employees at Apptix or the Business or filed a petition
with the National Labor Relations Board seeking to be certified as the
bargaining representative of any Apptix Employees, (iv) within the past three
(3) years, there have been no actual or, to Seller’s knowledge, threatened (A)
work stoppages, lock-outs or strikes, (B) slowdowns, boycotts, hand-billing,
picketing, walkouts, demonstrations, leafleting, sit-ins or sick-outs by any
Apptix Employees, causing significant disruption to the operations of a facility
or (C) other form of Union disruption at Apptix, and (v) except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Business or Apptix, there is no unfair labor practice,
labor dispute or labor arbitration proceeding pending or, to the Knowledge of
Seller, threatened with respect to any Apptix Employees.

 

 23 

 

 

(b)          Except for such matters that would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on the
Business or Apptix: (i) Apptix and the Business are, and within the past three
(3) years have been, in compliance with applicable state, federal, and local
Laws respecting labor and employment, including, but not limited to, Laws
relating to discrimination, disability, labor relations, unfair labor practices,
hours of work, payment of wages, employee benefits, retirement benefits,
compensation, immigration, workers’ compensation, working conditions,
occupational safety and health, family and medical leave, reductions in force,
plant closings, notification of employees, employee terminations, and employee
classifications (as exempt or non-exempt); and (ii) neither Apptix nor the
Business has any liabilities under the Worker Adjustment and Retraining
Notification Act or any state or local Laws requiring notice with respect to
such layoffs or terminations.

 

(c)          To the Knowledge of the Seller, in the past three (3) years, (i) no
Governmental Entity has threatened or initiated any material complaints,
charges, lawsuits, grievances, claims arbitrations, administrative proceedings
or other proceeding(s) or investigation(s) with respect to Apptix or the
Business arising out of, in connection with, or otherwise relating to any Apptix
Employees or any Laws governing labor or employment and (ii) no Governmental
Entity has issued or, to the Seller’s Knowledge, threatened to issue any
significant citation, order, judgment, fine or decree against Apptix or the
Business with respect to any Apptix Employees or Laws governing labor or
employment.

 

(d)          The execution of this Agreement and the consummation of the
Transactions will not result in any material breach or violation of, or cause
any payment to be made under, any collective bargaining agreement, employment
agreement, consulting agreement or any other employment-related agreement to
which Apptix is a party.

 

3.20       Environmental Laws and Regulations

 

(a)          Apptix is currently, and has been in compliance with all
Environmental Laws and has not received from any Person any: (i) Environmental
Notice or Environmental Claim; or (ii) written request for information pursuant
to Environmental Laws, which, in each case, either remains pending or
unresolved, or is the source of ongoing obligations or requirements as of the
Closing Date.

 

(b)          Apptix has obtained and is in material compliance with all
Environmental Permits (each of which is disclosed in Section 3.20(b) of the
Disclosure Schedules) necessary for the ownership, lease, operation or use of
the Business or assets of Apptix and all such Environmental Permits are in full
force and effect and shall be maintained in full force and effect by Apptix
through the Closing Date in accordance with Environmental Laws, and Apptix is
not aware of any condition, event or circumstance that might prevent or impede,
after the Closing Date, the ownership, lease, operation or use of the Business
or assets of Apptix as currently carried out.

 

 24 

 

 

(c)          No real property currently or formerly owned, operated or leased by
Apptix is listed on, or has been proposed for listing on, the National
Priorities List (or CERCLIS) under CERCLA, or any similar state list.

 

(d)          Apptix has not released and to the Knowledge of Seller, there has
been no Release of Hazardous Materials in contravention of Environmental Law
with respect to the Business or assets of Apptix or any real property currently
or formerly owned, operated or leased by Apptix, and Apptix has not received an
Environmental Notice that any real property currently or formerly owned,
operated or leased in connection with the Business (including soils,
groundwater, surface water, buildings and other structure located on any such
real property) has been contaminated with any Hazardous Material which could
reasonably be expected to result in an Environmental Claim against, or a
violation of Environmental Law or term of any Environmental Permit by, Apptix.

 

(e)          Section 3.20(e) of the Disclosure Schedules contains a complete and
accurate list of all active or abandoned aboveground or underground storage
tanks owned or operated by Apptix.

 

(f)          Section 3.20(f) of the Disclosure Schedules contains a complete and
accurate list of all off-site Hazardous Materials treatment, storage, or
disposal facilities or locations used by Apptix and any predecessors as to which
Apptix may retain Liability, and none of these facilities or locations has been
placed or proposed for placement on the National Priorities List (or CERCLIS)
under CERCLA, or any similar state list, and Apptix has not received any
Environmental Notice regarding potential liabilities with respect to such
off-site Hazardous Materials treatment, storage, or disposal facilities or
locations used by Apptix.

 

(g)          Apptix has not retained or assumed, by Contract or operation of
Law, any liabilities or obligations of third parties under Environmental Law.

 

(h)          Apptix has provided or otherwise made available to Buyer and listed
in Section 3.20(h) of the Disclosure Schedules: (i) any and all environmental
reports, studies, audits, records, sampling data, site assessments, risk
assessments, economic models and other similar documents with respect to the
Business or assets of Apptix or any currently or formerly owned, operated or
leased real property which are in the possession or control of Apptix related to
compliance with Environmental Laws, Environmental Claims or an Environmental
Notice or the Release of Hazardous Materials; and (ii) any and all material
documents concerning planned or anticipated capital expenditures required to
reduce, offset, limit or otherwise control pollution and/or emissions, manage
waste or otherwise ensure compliance with current or future Environmental Laws
(including, without limitation, costs of remediation, pollution control
equipment and operational changes).

 

(i)          Apptix is not aware of, nor reasonably anticipates, as of the
Closing Date, any condition, event or circumstance concerning the Release or
regulation of Hazardous Materials that might prevent, impede or materially
increase the costs associated with the ownership, lease, operation, performance
or use of the Business or assets of Apptix as currently carried out.

 

 25 

 

 

3.21       Personal Property

 

Except as set forth in Section 3.21 of the Disclosure Schedules and as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Business or Apptix, Apptix has good title to, or a valid
and binding leasehold interest in, all the personal property owned or leased by
it, free and clear of all Encumbrances, other than Permitted Encumbrances.

 

3.22       Insurance

 

Section 3.22 of the Disclosure Schedules sets forth a true and complete list of
all current policies or binders of fire, liability, product liability, umbrella
liability, real and personal property, workers’ compensation, vehicular,
directors’ and officers’ liability, fiduciary liability and other casualty and
property insurance maintained by Apptix and relating to the assets, Business,
operations, employees, officers and directors of Apptix (collectively, the
“Insurance Policies”) and true and complete copies of such Insurance Policies
have been provided to Buyer. Such Insurance Policies are in full force and
effect and shall remain in full force and effect following the consummation of
the Transactions. Apptix has not received any written notice of cancellation of,
premium increase with respect to, or alteration of coverage under, any of such
Insurance Policies. All premiums due on such Insurance Policies have either been
paid or, if due and payable prior to Closing, will be paid prior to Closing in
accordance with the payment terms of each Insurance Policy. The Insurance
Policies do not provide for any retrospective premium adjustment or other
experience-based liability on the part of Apptix. All such Insurance Policies
(a) are valid and binding in accordance with their terms; (b) are provided by
carriers who are financially solvent; and (c) have not been subject to any lapse
in coverage. Except as set forth in Section 3.22 of the Disclosure Schedules,
there are no claims related to the Business pending under any such Insurance
Policies as to which coverage has been questioned, denied or disputed or in
respect of which there is an outstanding reservation of rights. Apptix is not in
default under, and has not otherwise failed to comply with, in any material
respect, any provision contained in any such Insurance Policy. The Insurance
Policies are of the type and in the amounts customarily carried by Persons
conducting a business similar to Apptix and are sufficient for compliance with
all applicable Law and contractual commitments.

 

3.23       Intellectual Property

 

(a)          Section 3.23(a) of the Disclosure Schedules lists all (i) Apptix IP
Registrations and (ii) Apptix Intellectual Property, including software, that
are not registered but that are material to the Business. All required filings
and fees related to the Apptix IP Registrations have been timely filed with and
paid to the relevant Governmental Entity and authorized registrars, and all
Apptix IP Registrations are otherwise in good standing. Apptix has provided
Buyer with true and complete copies of file histories, documents, certificates,
office actions, correspondence and other materials related to all Apptix IP
Registrations in its possession or control.

 

(b)          Apptix has provided Buyer with its standard forms of Apptix IP
Agreements with its end user customers who have purchased licenses under a
“click through” agreement from Apptix. Section 3.23(b) of the Disclosure
Schedules lists (i) all Apptix IP Agreements other than those set forth in the
prior sentence and other than customer contracts through resellers and (ii) all
Apptix contracts with resellers. Apptix has provided Buyer with true and
complete copies of all such Apptix IP Agreements referenced in the prior
sentence, including all modifications, amendments and supplements thereto and
waivers thereunder. Each Apptix IP Agreement is valid and binding on Apptix in
accordance with its terms and is in full force and effect. Neither Apptix nor
any other party thereto is in breach of or default under (or is alleged to be in
breach of or default under), or has provided or received any notice of breach or
default of or any intention to terminate, any Apptix IP Agreement.

 

 26 

 

 

(c)          Except as set forth in Section 3.23(c) of the Disclosure Schedules,
Apptix is the sole and exclusive legal and beneficial, and with respect to the
Apptix IP Registrations, record, owner of all right, title and interest in and
to the Apptix Intellectual Property, and has the valid right to use all other
Apptix Intellectual Property used in, or necessary for, the conduct of the
Business or operations, in each case, free and clear of Encumbrances, other than
Permitted Encumbrances. Without limiting the generality of the foregoing, Apptix
has entered into binding, written agreements with every current and former
employee, and with every current and former independent contractor engaged in
the development of Apptix Intellectual Property on behalf of Apptix, whereby
such employees and independent contractors (i) assign to Apptix any ownership
interest and right they may have in the Apptix Intellectual Property; and (ii)
acknowledge Apptix’s exclusive ownership of the Apptix Intellectual Property.
Apptix has provided Buyer with true and complete copies of all such agreements.

 

(d)          The consummation of the Transactions will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other Person in respect of, the right of Apptix to own, use
or hold for use any Intellectual Property as owned, used or held for use in the
conduct of the Business or operations as currently conducted.

 

(e)          The rights of Apptix in the Apptix Intellectual Property are valid,
subsisting and enforceable. Apptix has taken all reasonable steps to maintain
the Apptix Intellectual Property and to protect and preserve the confidentiality
of all trade secrets included in the Apptix Intellectual Property, including
requiring all Persons having access thereto to execute written non-disclosure
agreements.

 

(f)          The conduct of the Business as currently and formerly conducted,
and the processes and services of Apptix, have not infringed, misappropriated,
diluted or otherwise violated, and do not and will not infringe, dilute,
misappropriate or otherwise violate the Intellectual Property or other rights of
any Person. No Person has infringed, misappropriated, diluted or otherwise
violated, or is currently infringing, misappropriating, diluting or otherwise
violating, any Apptix Intellectual Property.

 

(g)          There are no Actions (including any oppositions, interferences or
re-examinations) settled, pending or threatened (including in the form of offers
to obtain a license): (i) alleging any infringement, misappropriation, dilution
or violation of the Intellectual Property of any Person by Apptix; (ii)
challenging the validity, enforceability, registrability or ownership of any
Apptix Intellectual Property or Apptix’s rights with respect to the Apptix
Intellectual Property; or (iii) by Apptix or any other Person alleging any
infringement, misappropriation, dilution or violation by any Person of the
Apptix Intellectual Property. Apptix is not subject to any outstanding or
prospective Governmental Order (including any motion or petition therefor) that
does or would restrict or impair the use of any Apptix Intellectual Property.

 

 27 

 

 

3.24       Material Contracts

 

(a)          Section 3.24(a) of the Disclosure Schedules lists each of the
following Contracts of Apptix (such Contracts, together with all Contracts
concerning the occupancy of any real property listed or otherwise disclosed in
Section 3.14 of the Disclosure Schedules and all Apptix IP Agreements set forth
in Section 3.23(b) of the Disclosure Schedules, being “Material Contracts”):

 

(i)          the twenty five (25) largest customer Contracts of Apptix for
calendar year 2015 based on the amount of revenue realized by each such customer
Contract;

 

(ii)         all employment agreements between Apptix and any employee (other
than any form agreement or offer letter entered into in the ordinary course of
business);

 

(iii)        any instrument creating an Indebtedness of Apptix to any third
party (including guarantees of an obligation, notes or similar instruments);

 

(iv)        each Contract of Apptix, other than customer Contracts, involving
aggregate consideration in excess of $50,000.00 and which, in each case, cannot
be cancelled by Apptix without penalty or without more than ninety (90) days’
notice;

 

(v)         all Contracts that require Apptix to purchase its total requirements
of any product or service from a third party or that contain “take or pay”
provisions;

 

(vi)        all Contracts that provide for the indemnification by Apptix of any
Person or the assumption of any Tax (excluding Tax gross-up or indemnification
provisions in Contracts entered into in the ordinary course of business that are
not primarily related to Tax), environmental or other Liability of any Person;

 

(vii)       all Contracts that relate to the acquisition or disposition of any
real property (whether by merger, sale of stock, sale of assets or otherwise);

 

(viii)      all broker, distributor, dealer, manufacturer’s representative,
franchise, agency, sales promotion, market research, marketing consulting and
advertising Contracts to which Apptix is a party;

 

(ix)         all Contracts with independent contractors or consultants (or
similar arrangements) to which Apptix is a party and which are not cancellable
without material penalty or without more than ninety (90) days’ notice;

 

(x)          except for Contracts relating to trade receivables, all Contracts
relating to Indebtedness (including, without limitation, guarantees) of Apptix;

 

(xi)         all Contracts with any Governmental Entity to which Apptix is a
party (“Government Contracts”);

 

 28 

 

 

(xii)        all Contracts that limit or purport to limit the ability of Apptix
to compete in any line of business or with any Person or in any geographic area
or during any period of time or that restrict the ability of Apptix to solicit
customers and/or employees of other Person’s;

 

(xiii)       any Contracts to which Apptix is a party that provides for any
joint venture, partnership or similar arrangement by Apptix;

 

(xiv)      all collective bargaining agreements or Contracts with any Union to
which Apptix is a party;

 

(xv)       any Contracts that limit or restrict the ability of Apptix to pay
dividends or make distributions to stockholders/members.

 

(b)          Each Material Contract is valid and binding on Apptix in accordance
with its terms and is in full force and effect. Neither Apptix nor, to the
Knowledge of the Seller, any other party thereto is in breach of or default
under (or is alleged to be in breach of or default under), or has provided or
received any notice of any intention to terminate, any Material Contract. No
event or circumstance has occurred that, with notice or lapse of time or both,
would constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit thereunder. Complete and
correct copies of each Material Contract (including all modifications,
amendments and supplements thereto and waivers thereunder) have been provided to
Buyer.

 

3.25       Subsidiaries

 

Expect as set forth in Section 3.25 of the Disclosure Schedules, Apptix does not
own, or have any interest in any shares/membership interests or other form of
ownership interest in any other Person.

 

3.26       GoDaddy Agreement

 

Neither Seller nor Apptix has received, nor does Seller or Apptix have any
Knowledge that Seller or Apptix will receive, any claims of indemnification from
GoDaddy.com LLC or any other Person arising out of or otherwise related to the
Asset Purchase and Sale Agreement, dated as of September 8, 2015 or any
documents executed in connection therewith.

 

3.27       Telecommunications Regulatory Compliance

 

Apptix owns, holds, or is in possession of all regulatory licenses and permits
that are necessary for Apptix to carry on its business as currently conducted by
it, including pursuant to contracts, agreements and arrangements currently in
force with respect to its Business. The Company, with respect to any activities
not undertaken pursuant to any license or permit, has fulfilled and performed,
in all material respects, all of its obligations as required by the
Communications Act or similar state laws, rules, regulations, written policies
and orders of state public service or state public utility commissions, and the
payment of all regulatory fees, assessments and contributions.

 

 29 

 

 

3.28       Information About Seller

 

Seller is an “accredited investor,” as such term is defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), is experienced in investments and business matters, has made
investments of a speculative nature and has such knowledge and experience in
financial, tax and other business matters as to enable it to utilize the
information made available by Buyer and/or Fusion to evaluate the merits and
risks of, and to make an informed investment decision with respect to, this
Agreement and the Seller’s acquisition of the shares of Common Stock, which
represents a speculative investment. Seller is able to bear the risk of such
investment for an indefinite period and has no current need for liquidity of its
investment in the shares of Common Stock.

 

3.29       Investment Intent

 

Seller understands that any shares of Common Stock received as part of the
Purchase Price have not been registered under the Securities Act, and may not be
sold, assigned, pledged, transferred or otherwise disposed of unless those
shares of Common Stock are registered under the Securities Act or an exemption
from registration, including under Rule 144, if available. Except as provided in
the Registration Rights Agreement, Seller understands that neither Buyer nor
Fusion has undertaken to register those shares of Common Stock. Seller
represents and warrants that it is acquiring the shares of Common Stock for its
own account, for investment, and not with a view to the sale or distribution of
those shares except in compliance with the SEC and other applicable laws and as
contemplated in the Registration Rights Agreement. Each certificate representing
shares of Common Stock will bear the following or substantially similar legend
thereon:

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Act”), or any state securities laws.
The shares have been acquired for investment and may not be sold or transferred
in the absence of an effective registration statement for the shares under the
Act unless, in the opinion of counsel satisfactory to the issuer, registration
is not required under the Act or any applicable state securities laws.”

 

3.30       Access to Information

 

Seller has been advised that Fusion files quarterly, annual and current reports
with the SEC and that copies of such reports, including the SEC Reports (as
hereinafter defined), may be examined at the SEC’s web site at www.sec.gov. In
addition, Seller has been advised that prior to the Closing, Seller shall have
the opportunity to ask questions and receive answers from Fusion’s officers and
directors necessary to evaluate Fusion and the issuance of shares of Common
Stock hereunder, and to receive such additional information as Seller may
reasonably request for such purposes as Buyer can obtain without unreasonable
effort or expense.

 

 30 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Buyer hereby represents and warrants to Seller as follows:

 

4.1          Organization and Qualification - Buyer

 

Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, has all requisite corporate power and
corporate authority to own, lease and operate its properties and to carry on its
business as now being conducted, and is duly qualified or licensed to do
business in each jurisdiction in which the properties owned, leased or operated
by it or the nature of its activities makes such qualification necessary, except
where the failure to so register would not have a Material Adverse Effect on
Buyer.

 

4.2          Authorization and Validity of Agreement - Buyer

 

Buyer has all requisite corporate power and corporate authority to enter into
this Agreement and each agreement contemplated hereby and to consummate the
Transactions and to carry out its obligations hereunder and thereunder. The
execution, delivery and performance by Buyer of this Agreement and the
consummation of the Transactions have been duly and validly authorized by all
necessary corporate action on the part of Buyer. This Agreement has been duly
executed by Buyer and constitutes the valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other Laws of general application relating to of affecting the
enforcement of creditor’s rights generally, or (b) as limited by Laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 

4.3          Brokers or Finders

 

No Broker is or will be entitled, by reason of any agreement, act or statement
by Buyer, any Affiliate or Representative of Buyer, Fusion or any Affiliate or
Representative of Fusion to any financial advisory, broker’s, finder’s or
similar fee or commission, to reimbursement of expenses or to indemnification or
contribution in connection with any of the Transactions.

 

4.4          No Approvals or Notices Required; No Conflict with Instruments -
Buyer

 

Except as set forth in Section 3.3 of the Disclosure Schedules, the execution,
delivery and performance of this Agreement and the agreements contemplated
hereby by Buyer will not contravene or violate (a) any existing Law, rule or
regulation to which it is subject, (b) any judgment, order, writ, injunction,
decree or award of any court, arbitrator or governmental or regulatory official,
body or authority which is applicable to it, or (c) the certificate of formation
or operating agreement of Buyer; nor will such execution, delivery or
performance violate, be in conflict with, or result in the breach (with or
without the giving of notice or lapse of time, or both) of any term, condition
or provision of, or require the consent of any other party to, any mortgage,
indenture, agreement, contract, commitment, lease, plan or other instrument,
document or understanding, oral or written, to which Buyer is a party or by
which Buyer is otherwise bound that have not been obtained prior to the Closing.
Except as set forth in Schedule 4.4 of the Disclosure Schedules, no
authorization, approval or consent, and no registration or filing with, any
governmental or regulatory official, body or authority is required in connection
with the execution, delivery and performance of this Agreement by Buyer.

 

 31 

 

 

4.5          Legal Proceedings

 

Except as set forth in Schedule 4.5 of the Disclosure Schedules, there are no
(a) Actions pending or, to the Knowledge of Buyer, threatened, against,
involving or affecting Buyer or any of its assets or rights; (b) judgment,
decree, injunction, rule, or order of any Governmental Entity applicable to
Buyer that has had or is reasonably likely to have, either individually or in
the aggregate, a Material Adverse Effect on Buyer; (c) Actions pending or, to
the Knowledge of Buyer, threatened against Buyer that seeks to restrain, enjoin
or delay the consummation of this Agreement and/or the Transactions or that
seeks damages in connection therewith; or (d) an injunction of any type
outstanding the Buyer.

 

4.6          Organization and Qualification of Fusion

 

Fusion is a corporation duly incorporated, validly existing and in good standing
under the laws of the state of Delaware, has all requisite power and authority
to own, lease and operate its properties and to carry on its business as now
being conducted, and is duly qualified or licensed and is in good standing to do
business in each jurisdiction in which the properties owned, leased or operated
by it or the nature of its activities makes such qualification necessary, except
where the failure to so register would not have a Material Adverse Effect on
Fusion.

 

4.7          Authorization and Validity of Agreement by Fusion

 

Fusion has all requisite power and authority to enter into this Agreement and to
perform its obligations hereunder. The execution, delivery and performance by
Fusion of this Agreement and the consummation of its obligations hereunder have
been duly and validly authorized by all necessary corporate action on the part
of Fusion. This Agreement has been duly executed and delivered by Fusion and is
a legal, valid and binding obligation of Fusion enforceable against it in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally, (b) as limited by laws relating to the availability of
specific performance, injunctive relief, and other equitable remedies, or (c) to
the extent the indemnification provisions contained herein may be limited by
applicable federal or state securities laws.

 

4.8          No Approvals or Notices Required; No Conflict with Instruments –
Fusion

 

The execution, delivery and performance of this Agreement and any related
agreements by Fusion to which it is a party will not contravene or violate
(a) any existing Law, rule or regulation to which it is subject, (b) any
judgment, order, writ, injunction, decree or award of any court, arbitrator or
governmental or regulatory official, body or authority which is applicable to
it, or (c) the certificate of incorporation or bylaws of Fusion; nor will such
execution, delivery or performance violate, be in conflict with, or result in
the breach (with or without the giving of notice or lapse of time, or both) of
any term, condition or provision of, or require the consent of any other party
to, any mortgage, indenture, agreement, contract, commitment, lease, plan or
other instrument, document or understanding, oral or written, to which Fusion is
a party or by which Fusion is otherwise bound except such as have been obtained
prior to the date of this Agreement. Except as set forth in Section 4.8 of the
Disclosure Schedule, no authorization, approval or consent, and no registration
or filing with, any governmental or regulatory official, body or authority is
required in connection with the execution, delivery and performance of this
Agreement by Fusion.

 

 32 

 

 

4.9          Capitalization - Fusion

 

(a)          The authorized capital stock of Fusion consists of 90,000,000
shares of Common Stock and 10,000,000 shares of preferred stock, par value $0.01
per share (“Preferred Stock”).  Of such authorized capital stock, as of October
31, 2016, (i) 15,064,953 shares of Common Stock were issued and outstanding, and
(ii) 17,299 shares of Preferred Stock were issued or outstanding.  All
outstanding shares of Common Stock and Preferred Stock are or will be duly
authorized, validly issued, fully paid and nonassessable, and free of
pre-emptive rights.

 

(b)          Except as set forth in Section 4.9(b) of the Disclosure Schedules,
there are no outstanding subscriptions, options, warrants, calls, convertible
securities or other similar rights, agreements or commitments relating to the
issuance of capital stock to which Fusion or any of its subsidiaries is a party
obligating Fusion to (i) issue, transfer or sell any shares of capital stock or
other equity interests of Fusion or securities convertible into or exchangeable
for such shares or equity interests, (ii) grant, extend or enter into any such
subscription, option, warrant, call, convertible securities or other similar
right, agreement or arrangement, or (iii) redeem or otherwise acquire any such
shares of capital stock or other equity interests.

 

(c)          Fusion has no outstanding bonds, debentures, notes or other
obligations, the holders of which have the right to vote (or which are
convertible into or exercisable for securities having the right to vote) with
the stockholders of Fusion on any matter.

 

(d)          There are no voting trusts or other agreements or understandings to
which Fusion is a party with respect to the voting of the capital stock or other
equity interest of Fusion.

 

4.10       Common Stock

 

The shares of Common Stock to be issued to the Seller have been duly authorized,
and when issued and delivered by Fusion pursuant to this Agreement, (i) will be
duly and validly issued, fully paid and non-assessable, (ii) will not be issued
in violation of the preemptive or similar rights of any stockholder, (iii) will
be free and clear of all Encumbrances, (iv) shall represent less than 19.9% of
the issued and outstanding shares of Fusion’s Common Stock, (v) shall be issued
in compliance with applicable Law, including the rules governing the National
Association of Securities Dealers Automated Quotations system, and (vi) will not
be aggregated with any shares of Common Stock to be issued by Fusion for
purposes of determining the need for shareholder approval.

 

 33 

 

 

4.11       SEC Filings

 

Fusion has a class of securities registered under Section 12 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and accordingly, files
quarterly, annual and current reports and other information with the SEC under
the Exchange Act (such reports and information filed by Fusion with the SEC for
the preceding twelve (12) months being hereinafter referred to as the “SEC
Reports”). Copies of all information filed by Fusion with the SEC, including the
SEC Reports, may be examined at the website of the SEC at www.sec.gov. Fusion
has filed all reports required to be filed by it under the Exchange Act and the
SEC Reports do not contain a misstatement of a material fact, omit to state a
material fact or omit to state any fact necessary to make the statements made
therein, in light of the circumstances under which they are made, not
misleading.

 

ARTICLE V

ADDITIONAL COVENANTS AND AGREEMENTS

 

5.1          Confidentiality

 

The confidentiality agreement, dated January 27, 2016, between Apptix and Fusion
is incorporated herein by reference and made a part of this Agreement as if
stated herein in its entirety. For purposes of this Agreement, the term
“Receiving Party” used therein shall be deemed to mean Buyer and the term
“Company” shall be deemed to mean Apptix and the Seller, collectively.

 

5.2          Resignations

 

Apptix shall deliver to Buyer written resignations, effective as of the Closing
Date, of all of its directors and officers, the names of who are set forth on
Section 5.2 of the Disclosure Schedules.

 

5.3          Organizational Integration

 

Immediately after Closing, the Apptix Employees included in Schedule 5.3 to the
Disclosure Schedules shall continue as employees of Apptix. Nothing in the
foregoing shall guarantee any employee of the Business continued employment
following the Closing, and Buyer reserves the right to make all decisions
affecting personnel of the Business from and after the Closing.

 

5.4          Further Assurances

 

In case at any time after the Closing Date any further action is necessary or
desirable to carry out the purposes of this Agreement, each Party and the proper
officers and directors of each Party to this Agreement will use commercially
reasonable efforts to take all such action. The R&W Insurance Policy shall
provide that the insurer will waive and not pursue any subrogation rights
against Seller with respect to any Losses covered thereunder, unless such Losses
were caused by fraud prior to the Closing by Seller or Apptix. Buyer and Fusion
agree that none of Buyer, Fusion nor their Affiliates shall consent to any
amendment to the insurer’s subrogation rights against Seller in the R&W
Insurance Policy without the written consent of Seller.

 

 34 

 

 

5.5          Publicity

 

Any public disclosures or announcements relating to this Agreement or the
Transactions will be made only as may be agreed upon in writing by Seller and
Buyer, except as may be required by Law or by any Governmental Entity or the
rules of any stock exchange or trading system. Following the Closing, neither
Party shall issue any press releases or public announcements setting forth the
specific terms of this Agreement (e.g., Purchase Price) or the Transactions
without the prior approval of the other Party, which approval shall not be
unreasonably withheld, conditioned or delayed, except as may be required by Law
or by any Governmental Order or the rules of any stock exchange or trading
system or as may be reasonably necessary to enforce any rights under this
Agreement. A Party shall be entitled to disclose or comment to any Person that a
transaction has been consummated. In addition, nothing herein shall preclude
communications or disclosures necessary to implement the provisions of this
Agreement, and Seller, Buyer and their respective Affiliates may make such
disclosures as they may consider necessary to satisfy their legal or contractual
obligations to their lenders, shareholders, partners, members and/or investors,
without the prior written consent of Buyer or Seller, as the case may be.

 

5.6          Lock Up Arrangements

 

On or prior to distribution of any shares of Common Stock by Seller to its
shareholders, Seller shall use its commercially reasonable efforts to obtain a
lock-up agreement, in the form attached hereto as Exhibit C, from each
shareholder of Seller that will receive two percent (2%) or more of the Common
Stock to be distributed to the shareholders of Seller.

 

5.7          Closing Date Balance Sheet

 

Seller shall deliver to Buyer, within five (5) Business Days after Closing, an
unaudited opening balance sheet as of the Closing Date converted from IFRS to
GAAP.

 

5.8          Use of Employees

 

Buyer agrees to make the applicable employees of Apptix or Fusion available
post-closing to assist (i) Seller with the preparation of the unaudited opening
balance sheet as of the Closing Date converted from IFRS to GAAP as required by
Section 3.5 and (ii) Seller’s accountants with Seller’s 2016 audit and 2016
annual report.

 

5.9          Share Purchase Price

 

As soon as practicable, but no later than five (5) Business Days after the
Closing Date, Fusion shall replace the single Fusion stock certificate
representing the total Share Purchase Price, with two (2) stock certificates
issued in the name of Seller. One certificate shall be issued for One Million
Four Hundred Ninety Eight Thousand Nine Hundred Sixty Three (1,498,963) shares
(the “Escrow Shares”) and shall be retained by the Law Firm in accordance with
the Escrow Letter, and the second certificate shall be issued for One Million
Four Hundred Ninety Eight Thousand Nine Hundred Sixty Three (1,498,963) shares
and shall be delivered to Seller.

 

 35 

 

 

5.10       Delivery of Electronic Data Room CD

 

As soon as practicable, but no later than seven (7) Business Days after the
Closing Date, Seller shall deliver the CD required by Section 2.4(a)(ii).

 

5.11       Regulatory Approvals

 

If the regulatory approvals set forth in the Escrow Letter are not received
within one hundred twenty (120) days after the Closing Date (the “Delivery
Date”), Seller shall have the right at any time after the Delivery Date to (a)
extend the time for receipt of such regulatory approvals, or (b) direct Fusion
to issue a certificate for the Escrow Shares in the name of another entity
(“Newco”) and Newco shall be entitled to become a party to the Registration
Rights Agreement.

 

5.12       Payment of Assumed Severance Expense

 

As soon as practicable, but no later than two (2) Business Days after the
Closing Date, Buyer shall pay, or caused to be paid, the Assumed Severance
Expense to Christopher Mack by wire transfer of immediately available funds to
an account designated by Christopher Mack.

 

ARTICLE VI

TAX MATTERS

 

6.1          Tax Covenants

 

All U.S. transfer, documentary, sales, use, stamp, registration and other such
Taxes and fees (including any penalties and interest) incurred in connection
with this Agreement and the ancillary documents (including any real property
transfer Tax and any other similar Tax) shall be borne and paid by Buyer when
due. Buyer shall not be responsible for any such Taxes and fees arising in
Norway. Buyer shall timely file any Tax Return or other document with respect to
such Taxes or fees (and Seller shall cooperate with respect thereto as
necessary).

 

6.2          Cooperation and Exchange of Information

 

Seller and Buyer shall provide each other with such cooperation and information
as any of them reasonably may request of the others in filing any Tax Return
pursuant to this Article VI or in connection with any audit or other proceeding
in respect of Taxes of Apptix. Such cooperation and information shall include
providing copies of relevant Tax Returns or portions thereof, together with
accompanying schedules, related work papers and documents relating to rulings or
other determinations by tax authorities. Seller and Buyer shall retain all Tax
Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of Apptix for any taxable period beginning
before the Closing Date until the expiration of the statute of limitations of
the taxable periods to which such Tax Returns and other documents relate,
without regard to extensions except to the extent notified by any of the other
parties in writing of such extensions for the respective Tax periods. Prior to
transferring, destroying or discarding any Tax Returns, schedules and work
papers, records and other documents in its possession relating to Tax matters of
Apptix for any taxable period beginning before the Closing Date, Seller or Buyer
(as the case may be) shall provide the other parties with reasonable written
notice and offer the other parties the opportunity to take custody of such
materials.

 

 36 

 

 

6.3          FIRPTA Statement

 

On the Closing Date, Seller shall deliver to Buyer a certificate, dated as of
the Closing Date, certifying to the effect that no interest in Apptix is a U.S.
real property interest (such certificate in the form required by Treasury
Regulation Section 1.897-2(h) and 1.1445-2(c)(3)) (the “FIRPTA Statement”).

 

ARTICLE VII

INDEMNIFICATION

 

Subject to Section 9.13, the Buyer acknowledges and agrees that its sole and
exclusive remedy with respect to any and all claims (other than claims arising
from fraud or criminal activity on the part of the Seller in connection with the
Transactions) for any breach of any representation or warranty shall be pursuant
to the R&W Insurance Policy. In furtherance of the foregoing, Buyer hereby
waives, to the fullest extent permitted under Law, any and all rights, claims
and causes of action for any breach of any representation or warranty set forth
herein or otherwise relating to the subject matter of this Agreement it may have
against the Seller and its Affiliates and each of their respective
Representatives arising under or based upon any Law, except pursuant to the
indemnification provisions set forth in the R&W Insurance Policy. Nothing in
this Article VII shall limit any Person’s right to seek and obtain any equitable
relief to which any Person shall be entitled, to seek any remedy on account of
any party’s fraud or criminal misconduct, or to take action for breach of any
covenant under this Agreement. In addition, nothing in this Article VII shall
limit any claims for breach of any representation or warranty set forth in this
Agreement against the R&W Insurance Policy.

 

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

 

The obligations of Buyer (see Section 8.1 below) and Seller (see Section 8.2
below) to consummate the Transactions are subject to the satisfaction at or
prior to the Closing Date of each of the following conditions:

 

8.1          Conditions Precedent to the Obligations of Buyer

 

The obligation of Buyer to consummate the Transactions is subject to the
satisfaction at or prior to the Closing Date of each of the following
conditions, unless waived by Buyer in writing:

 

(a)          There shall not have been any material statute, rule, regulation,
order, judgment or decree proposed, enacted, promulgated, entered, issued,
enforced or deemed applicable by any foreign or United States federal, state or
local Governmental Entity, and there shall be no action, suit or proceeding
pending or threatened, which, in Buyer’s reasonable judgment (i) makes or may
make this Agreement or any of the Transactions illegal, or imposes or may impose
material damages or penalties in connection therewith; (ii) otherwise prohibits
or unreasonably delays, or may prohibit or unreasonably delay the Transactions;
or (iii) increases in any material respect the liabilities or obligations of
Buyer arising out of this Agreement, or any of the Transactions.

 

 37 

 

 

(b)          The Board of Directors of Fusion and Buyer shall have approved the
Transactions.

 

(c)          All approvals and consents by any Governmental Entity or other
Persons required in connection with the consummation of the Transactions to be
completed at Closing that are identified in Section 8.1(c) of the Disclosure
Schedules shall have been obtained and shall be in full force and effect and
delivered to Buyer; all filings with any Governmental Entity, as are required in
connection with the consummation of such Transactions that are identified in
Section 8.1(c) of the Disclosure Schedules, shall have been made; and all
waiting periods, if any, applicable to the consummation of such Transactions
imposed by any Governmental Entity shall have expired.

 

(d)          Buyer shall have obtained the R&W Insurance Policy, and it shall be
in full force and effect.

 

(e)          Seller shall have delivered a waiver executed by Ascension Health
Resource and Supply Chain Management Group, LLC stating that Ascension Health
Resource and Supply Chain Management Group, LLC will not exercise its right to
terminate its service agreement with Apptix as a result of the sale of Apptix to
Buyer.

 

(f)          On the Closing Date, Seller will have delivered or caused to be
delivered to Buyer duly executed Closing deliverables, as specified in Section
2.4(a).

 

8.2          Conditions Precedent to the Obligations of Seller

 

The obligations of Seller to consummate the Transactions is subject to the
satisfaction at or prior to the Closing Date of each of the following
conditions:

 

(a)          There shall not have been any material statute, rule, regulation,
order, judgment or decree proposed, enacted, promulgated, entered, issued,
enforced or deemed applicable by any foreign or United States federal, state or
local Governmental Entity, and there shall be no action, suit or proceeding
pending or threatened, which, in Seller’s reasonable judgment (i) makes or may
make this Agreement or any of the Transactions illegal, or imposes or may impose
material damages or penalties in connection therewith; or (ii) otherwise
prohibits or unreasonably delays, or may prohibit or unreasonably delay the
Transactions; or (iii) increases in any material respect the liabilities or
obligations of Seller arising out of this Agreement, or any of the Transactions.

 

(b)          All approvals and consents by any Governmental Entity or other
Persons required in connection with the consummation of the Transactions to be
completed at Closing that are identified on Section 8.1(c) of the Disclosure
Schedules shall have been obtained and shall be in full force and effect and
delivered to Buyer; all filings with any Governmental Entity, as are required in
connection with the consummation of such transactions that are identified on
Section 8.1(c) of the Disclosure Schedules, shall have been made; and all
waiting periods, if any, applicable to the consummation of such transactions
imposed by any Governmental Entity shall have expired.

 

(c)          Buyer shall have obtained the R&W Insurance Policy, and it shall be
in full force and effect.

 

(d)          On the Closing Date, Buyer will have delivered or caused to be
delivered to Seller duly executed Closing deliverables, as specified in Section
2.4(b).

 

 38 

 

 

ARTICLE IX

MISCELLANEOUS

 

9.1          No Waiver, Survival of Representations, Warranties, Covenants and
Agreements

 

The respective representations and warranties of the Parties contained herein,
or in any schedule or certificate or other instrument delivered pursuant hereto
prior to or at the Closing, shall not be deemed waived or otherwise affected by
any investigation made by any Party or any Knowledge of any Party for whose
benefit such representations and warranties are made. The respective covenants
and agreements of the Parties contained herein which are to be performed after
the Closing shall survive the Closing Date and shall only terminate in
accordance their respective terms.

 

9.2          Expenses

 

Each Party shall bear its own costs and expenses associated with its completion
of due diligence and the other activities contemplated by this Agreement;
provided, however, that (a) Buyer and Seller shall equally share and pay the
expenses associated with obtaining any regulatory approvals required to complete
the Transactions, (b) Seller shall be responsible for all costs associated with
delivery of the financial statements contemplated by Section 3.5 and (c) any
Taxes described in Section 6.1 shall be borne as specified in such Section.
Except as aforesaid, expenses of Seller or the Business incurred as a part of
the Transactions shall not be considered incurred in the normal course of
business and shall be discharged at or prior to Closing or shall cause a
corresponding adjustment to the Purchase Price.

 

9.3          No Third Party Beneficiaries

 

This Agreement is for the sole benefit of the Parties and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

9.4          Notices

 

(a)          All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by e-mail of a PDF document
(with confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient, or (d) on the third (3rd) day after the date mailed, by certified
or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 9.4):

 

 39 

 

 

Notice to Buyer: Fusion NBS Acquisition Corp.   c/o Fusion Telecommunications
International, Inc.   Attention:  General Counsel   420 Lexington Avenue, Suite
1718   New York, New York 10170   E-mail:  legal@fusionconnect.com     Notice to
Seller: Apptix ASA   C/O Advokat Jon Schultz   Postbox 323   1301 Sandvika  
Norway   E-mail:  js@advokatsenteret.no     With a copy to (which shall   not
constitute notice): Holland & Knight LLP   1650 Tysons Boulevard, Suite 1700  
Tysons, Virginia  22102   Attention:  Eric Wechselblatt   Facsimile:  (703)
720-8610   E-Mail:  eric.wechselblatt@hklaw.com

 

(b)          Notwithstanding the foregoing, notices to Seller and Buyer may be
contained in a single notice to all of them, respectively.

 

9.5          Entire Agreement

 

This Agreement and the documents contemplated hereby constitute the sole and
entire agreement of the Parties with respect to the subject matter contained
herein and therein, and supersede all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter. In
the event of any inconsistency between the statements in the body of this
Agreement and those in any ancillary documents, the Exhibits and Disclosure
Schedules (other than an exception expressly set forth as such in the Disclosure
Schedules), the statements in the body of this Agreement shall control.

 

9.6          Assignment; Binding Effect; Benefit

 

This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their respective successors and permitted assigns. No Party
may assign its rights or obligations hereunder without the prior written consent
of the other Parties, which consent shall not be unreasonably withheld,
conditioned or delayed. No assignment shall relieve the assigning Party of any
of its/their obligations hereunder.

 

 40 

 

 

9.7          Amendment, Modifications and Waivers

 

This Agreement may only be amended, modified or supplemented by an agreement in
writing signed by Buyer and Seller. Any failure of Buyer, on the one hand, or
Seller, on the other hand, to comply with any obligation, covenant, agreement or
condition herein may be waived by Seller (with respect to any failure by Buyer)
or by Buyer (with respect to any failure by Seller), respectively, only by a
written instrument signed by the Party granting such waiver, but such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.

 

9.8          Headings

 

The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

 

9.9          Counterparts

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by e-mail or other means of
electronic transmission shall be deemed to have the same legal effect as
delivery of an original signed copy of this Agreement.

 

9.10       Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

 

(a)          This Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the state of New York without giving effect
to any choice or conflict of law provision or rule (whether of the state of New
York or any other jurisdiction).

 

(b)          ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE TRANSACTIONS MAY BE INSTITUTED IN
THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF
NEW YORK IN EACH CASE LOCATED IN THE CITY OF NEW YORK AND COUNTY OF NEW YORK,
AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS
IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR
OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN
ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

(c)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT OR THE ANCILLARY DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE ANCILLARY
DOCUMENTS OR THE TRANSACTIONS. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.10(c).

 

 41 

 

 

9.11       Joint Participation in Drafting this Agreement

 

The Parties acknowledge and confirm that each of their respective attorneys have
participated jointly in the drafting, review and revision of this Agreement and
that it has not been written solely by counsel for one Party and that each Party
has had the benefit of its independent legal counsel’s advice with respect to
the terms and provisions hereof and its rights and obligations hereunder. Each
Party, therefore, stipulates and agrees that the rule of construction to the
effect that any ambiguities are to be or may be resolved against the drafting
Party shall not be employed in the interpretation of this Agreement to favor any
Party against another and that no Party shall have the benefit of any legal
presumption or the detriment of any burden of proof by reason of any ambiguity
or uncertain meaning contained in this Agreement.

 

9.12       Severability

 

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

 

9.13       Specific Performance

 

The Parties agree that irreparable damage would occur if any provision of this
Agreement were not performed in accordance with the terms hereof and that the
Parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy to which they are entitled at Law or in equity.

 

9.14       Attorneys’ Fees and Costs

 

Unless expressly set forth in the Agreement, if any Action is brought for the
enforcement or interpretation of this Agreement, or because of any alleged
dispute, breach or default in connection with any of the provisions of this
Agreement, the successful or prevailing Party shall be entitled to recover
reasonable attorneys’ fees and other costs incurred in that Action (including,
without limitation, reasonable attorneys’ fees and costs incurred in all
appellate proceedings), in addition to any other relief to which it may be
entitled.

 

 42 

 

 

9.15       Delays and Omissions

 

No delay or omission to exercise any right, power or remedy accruing to any
Party, upon any breach or default of any other Party, shall impair any such
right, power or remedy of such non-breaching or non-defaulting Party nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Party of any
breach or default under this Agreement, or any waiver on the part of any Party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by Law or otherwise afforded to any
Party, shall be cumulative and not alternative.

 

9.16       Representation by Counsel

 

Each Party represents and warrants to the other Party that it has consulted with
and has been represented by the attorney and accountant of its choosing with
reference to this Agreement and the transactions contemplated herein. The
Parties agree that, notwithstanding the fact that Holland & Knight LLP (the “Law
Firm”) may have jointly represented the Seller and Apptix in connection with
this Agreement, the Law Firm will be permitted in the future, after Closing, to
represent the Seller in connection with the transactions contemplated by this
Agreement, including in connection with any disputes that the Seller may
hereafter have with the Buyer and its Affiliates arising out of, or related to,
this Agreement. The Buyer, who is represented by independent counsel in
connection with the transactions contemplated by this Agreement, hereby agrees,
in advance, to waive any actual or potential conflict of interest that may
hereafter arise in connection with the Law Firm’s future representation of the
Seller in such circumstances. The Parties further agree that notwithstanding any
law or rules to the contrary, all confidential communications between the Law
Firm and Apptix, its Affiliates or their respective equity holders, officers,
directors or managers that occurred in the context of the Law Firm’s
representation of Apptix in connection with the transactions contemplated by
this Agreement will remain privileged as between the Law Firm and the Seller
after the Closing, and Apptix and the Buyer hereby agree that they will not seek
disclosure of any such communications from the Law Firm or from Seller after
Closing, in the context of litigation or otherwise.

 

[remainder of page intentionally left blank]

 

 43 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

BUYER:

 

FUSION NBS ACQUISITION CORP.           By: /s/ Gordon Hutchins, Jr.   Name:
Gordon Hutchins, Jr.   Title: President and Chief Operating Officer          
SELLER:       APPTIX, ASA       By: /s/ Johan Lindqvist   Name: Johan Lindqvist
  Title: Chairman of the Board of Directors  

 

FUSION:

 

FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. solely as to  Section 2.3(a),
Section 2.3(c)(ii), Section 2.4(b)(ii), Section 2.4(b)(iv), its representations
in Section 4.6 through Section 4.11, Section 5.4, Section 5.9, Section 5.11 and
Article IX           By: /s/ Gordon Hutchins, Jr.   Name: Gordon Hutchins, Jr.  
Title: President and Chief Operating Officer  

  

 44 

